Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
Applicant traverses the 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 rejections in 06/04/2020 Office Action without amending any of the claims. In virtue of this communication, claims 1- 12 are currently pending in the instant application. 
The arguments have been fully considered, but found to be non-persuasive for the reasons explained below. 
Regarding claim 1, Applicant quotes claim 1 language on page 2, highlights a portion of claim 1 language  "a processor configured to determine a proximity of the first object based on the first capacitance, the processor generating sensing information by compensating the first capacitance based on the second capacitance and determining the proximity of the object based on the sensing information", and contends prior art Cady (US 20150261364 A1) at least fails to teach the quoted limitation based on paragraphs [0041-42], in part, “Thus, in this example the determination may cause inputs to be ignored ...”, for the reason that compensation would not have taken place when certain reference data are ignored. While Examiner can agree compensation might not have taken place in this specific situation for a reason, the fact that multiple sensors are installed in Cady’s system for good reasons, and the sensor signals normally are not ignored, otherwise the multiple sensors won’t be there. As pointed out by Cady in paragraph [0043] “A determination of which inputs to leverage (e.g., for recognition of a gesture, orientation of a user interface, and so on) may be made in a variety of ways. For example, a plurality of samples may be collected that involve different usage scenarios. These samples may then be processed using machine learning or other techniques to generate data that describes likely hand positions, orientations, and so on for inputs received from the sensors. Accuracy of a likely determination may be improved based on resolution of the inputs, e.g., the more bezel sensors 116 utilized in the bezel 134 the greater the likelihood of an accurate determination using inputs from these sensors”, more sensor data will increase input determination accuracy. Examiner maintains Cady fully teaches claim 1 limitation, one specific corner case is insufficient to overcome the dominant inventive idea of Cady. 
Applicant further contends ‘Cady also fails to disclose a first sensor configured to "detect first capacitance between a first object in front of the front surface and the first sensor," a second sensor configured to "detect second capacitance between a second object in front of the first side surface and the second sensor," and "wherein the first side surface is directed to a direction different from a direction to which the front surface including the display is directed" ‘. Applicant quotes Cady paragraph [0044], and submits Application Fig. 4 teaches “The first side surface is directed to a direction different from a direction to which the front surface is directed”, and concludes  “the bezel sensors 116 and the display sensors 114 are still directed to the same direction with each other”. 
Examiner fails to fully understand Applicant’s logic. However, Cady [0044] teaches “Further, inputs from additional sensors may be leveraged to improve this determination, such as from sensors disposed on the sides and/or back of the housing 124....”. Notice Cady’s device has one front surface, one back surface, and four side surfaces that are perpendicular to the front and the back surfaces. When additional sensors are disposed on each of these six surfaces, it is difficult if not impossible to have all the sensors (original as well as additional sensors) facing the same direction. 
For claim 8, the claim limitations are similar to those of claim 1, as acknowledged by Applicant in various paragraphs in  “Remarks”.
Regarding claim 3 (and similarly claim 9), Applicant quotes claim 3 language on page 7, contends applied reference Kremin fails to teach the quoted claim 3 language based on Kremin Fig. 1A and claim 2, and concludes Kremin “merely teaches that the difference between the strong press threshold and the light press threshold” on page 8. While it is true that in this specific example and situation, Applicant’s argument is correct. However, Kremin also teaches in column 12 “One of skill in the art will recognize that the concepts taught herein can be tailored to a particular application in many other advantageous ways. In particular, those skilled in the art will recognize that the illustrated embodiments are but some of many alternative implementations that will become apparent upon reading this specification”. as well as at least in Fig. 4B “a touch-sense device having an array of sensors”. Kremin further teaches in column 6: “FIG. 2 illustrates examples of a finger touching a touch-sense device in different orientations and with differing amounts of applied pressure. Sensors 232, 234, 236, and 238 illustrated in FIG. 2 could be different sensors or sensing layers...”. Kremin does not confine the sensor signals difference being computed from the same sensor, and each of the multiple sensors will produce its own sensor signal (also disclosed by main reference Cady). Examiner maintains the combination of Cady and Kremin fully teaches claims 3 and 9 limitation. 
Regarding dependent claims 4, 6, 7, 10 and 12, Applicant argues they are allowable for their association with independent claims 1 and 8. However, claims 1 and 8 are not allowable as explained herein, and in the current art rejection Office Action. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 5, 8 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cady; Andrew N. et al. (US 20150261364 A1) 
As to claim 1, Cady discloses an electronic device (Fig. 1 Computing device 102) comprising: 
a first sensor configured to: be arranged in a first area which is at least part of a non-display area of a front surface including a display ([0022] FIG. 1 is an illustration of an environment 100 ... includes a computing device 102. ... a display device 110, object detection sensors 112 that include display and bezel sensors 114, 116 and an object detection module 118.
[0028] The computing device 102 also includes bezel sensors 116 that are disposed in a bezel 134 that at least partially surrounds the display area 132 of the display device 110. The bezel 134 and corresponding bezel sensors 116 may be included as part of the touch panel described earlier); and 
detect first capacitance between a first object in front of the front surface and the first sensor ([0027] For instance, proximity of an object, e.g., the finger of the user's hand 128, may be detected by display sensors 114 that are disposed as proximal to the display area 132. The display sensors 114 may be configured in a variety of different ways to detect proximity of an object, such as capacitive sensors);  
a second sensor configured to: be arranged in a first side surface adjacent to the first area; and detect second capacitance between a second object in front of the first side surface and the second sensor ([0022] FIG. 1 ... bezel sensors 116 
[0044] Further, inputs from additional sensors may be leveraged to improve this determination, such as from sensors disposed on the sides and/or back of the housing 124); and 
a processor ( [0024] Thus, the computing device 102 may range from full resource devices with substantial memory and processor resources)
configured to determine a proximity of the first object based on the first capacitance, the processor generating sensing information by compensating the first capacitance based on the second capacitance and determining the proximity of the object based on the sensing information ([0041] In the illustrated example, for instance, inputs from the bezel and display sensors 114, 116 may be processed by the object detection module 118 to make a determination that the housing 124 of the computing device 102 is likely held in the user's left hand 126. Additionally, inputs from the bezel and display sensors 114, 116 may also be processed to indicate that a fingertip of a user's hand 128 is detected by the display sensors 114 along with flat fingers and a palm of that user's right hand 128 by the display and bezel sensors 114, 116);  
wherein the first side surface is directed to a direction different from a direction to which the front surface including the display is directed ([0044] sensors may be disposed on the sides of the housing 124 that are generally perpendicular to a plane of a surface of the display device 110 (e.g., at an angle of twenty-two degrees from a perpendicular plane to that of the display device), the back of the housing 124 that is defined as a plane generally perpendicular to the plane of the surface of the display device 110 (e.g., on an opposing side), and so on). 

As to claim 2, Cady discloses the electronic device of claim 1, wherein: the first sensor comprises: a first electrode formed along a first direction included in the front surface; and a second electrode formed along a second direction included in the front surface and intersecting the first direction ([0036] FIG. 2 depicts a system 200 showing an example ... In this example, a section of a touch panel is shown in greater detail as including the display sensors 114); and the second sensor comprises: a third electrode formed along the first direction included in the first side surface, the first direction is also included in the front surface; and a fourth electrode formed along a third direction included in the first side surface and intersecting the first direction ([0036] FIG. 2 ...The display and bezel sensors 114, 116 may be configured as previously described to include matching techniques to detect proximity of an object, e.g., such that the display sensors 114 “extend into” the bezel 134 to support use as bezel sensors 116). 

As to claim 5, Cady discloses the electronic device of claim 1, further comprising a third sensor configured to: be arranged on a rear surface opposite to the front surface; and detect third capacitance between a third object in front of the rear surface and the third sensor; wherein the processor compensates the sensing information based on the third capacitance ([0044] Further, inputs from additional sensors may be leveraged to improve this determination, such as from sensors disposed on the sides and/or back of the housing 124). 

As to claims 8 and 11, Cady discloses the electronic device operated by the driving method of the present claims as detailed in rejection of claims 1 and 5 above, respectively. 
Therefore claims 8 and 11 are rejected on the same grounds as claims 1 and 5, respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3-4, 6-7, 9-10 and 12 are rejected under 103(a) as being unpatentable over Cady applied to claims 1 and 8 above, and further in view of Kremin; Victor (US 9733745 B1)  
As to claim 3, Cady discloses the electronic device of claim 1.
Cady fails to explicitly disclose the processor generates the sensing information based on a difference between the first capacitance and the second capacitance, or generates the sensing information based on a ratio between the first capacitance and the second capacitance
However, in a pertinent field of endeavor, Kremin discloses a method of operating an electronic device with an array of sensors, wherein a processor generates the sensing information based on a difference between the first capacitance and the second capacitance (Fig. 1A: Col 6: Output 140 includes one or more indications, and is, according to various embodiments, encoded in various ways. For example, in some embodiments output 140 includes one or more signals such as: a touch location indication (e.g., one or more values in respective ranges); a touch-sense signal indicating a touch was detected (and that the touch location indications are valid); and a strong-touch signal indicating that the touch was from a strong press (vs. from a light press) ... 
FIG. 2 illustrates examples of a finger touching a touch-sense device in different orientations and with differing amounts of applied pressure. Sensors 232, 234, 236, and 238 illustrated in FIG. 2 could be different sensors or sensing layers, or could be separate instances of use of a same sensor or sensing layer). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to apply Kremin 's operation method to Cady‘s electronic device, and “enables the sensing electronics to report additional information in response to a press”, as revealed by Kremin in abstract. 

As to claim 4, Cady discloses the electronic device of claim 1.
Cady fails to explicitly disclose the processor applying a threshold value to determine the proximity of an object. 
However, in a pertinent field of endeavor, Kremin discloses a method of operating an electronic device with an array of sensors, wherein a processor 
determines that there is no proximate object when the first capacitance is lower than a first threshold value (Fig. 7A step 710 “ > THRESHOLD1?”); generates the sensing information based on the first capacitance and the second capacitance (Fig. 1A) when the first capacitance is equal to or higher than the first threshold value; determines that the first capacitance results from noise when the sensing information is lower than a second threshold value (Figs 7A: steps 720, 730. Col. 9: FIG. 6A also illustrates light press threshold 614 and strong press threshold 612. In some embodiments, when sensor signal 610 crosses light press threshold 614, a press that is at least a light press is detected. For example, light press threshold 614 is set high enough to distinguish background noise or false presses from real presses); and
determines that the first object is proximate to the first sensor when the sensing information is equal to or higher than the second threshold value (Figs 7A: steps 720, 724). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to apply Kremin 's operation method to Cady‘s electronic device, and “enables the sensing electronics to report additional information in response to a press”, as revealed by Kremin in abstract. 

As to claim 6, Cady discloses the electronic device of claim 5.
Cady fails to explicitly disclose the processor applying a threshold value to determine the proximity of an object. 
However, in a pertinent field of endeavor, Kremin discloses a method of operating an electronic device with an array of sensors, wherein a processor 
determines that there is no proximate object when the sensing information is lower than a second threshold value; compensates the sensing information based on the third capacitance when the sensing information is equal to or higher than the second threshold value; determines that the sensing information before compensation results from noise when the compensated sensing information is lower than a third threshold value; and determines that the first object is proximate to the first sensor when the compensated sensing information is equal to or higher than the third threshold value (The preceding limitation is similar to that of claim 4. The third capacitance, the second threshold value and the third threshold value of the current claim are equivalent to the second capacitance, the first threshold value and the second threshold value of claim 4, respectively. The preceding limitation is thus rejected on the same grounds as claim 4).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to apply Kremin 's operation method to Cady‘s electronic device, and “enables the sensing electronics to report additional information in response to a press”, as revealed by Kremin in abstract. 

As to claim 7, Cady discloses the electronic device of claim 1,  wherein: the processor determines a coefficient, to which the second capacitance is applied, based on an environmental parameter when compensating the first capacitance based on the second capacitance ([0022] FIG. 1 is an illustration of an environment 100 in an example implementation that is operable to employ the conductive trace routing and bezel sensor techniques described herein; 
[0022-0035] provide the details to determine a coefficient by the processor: e.g. [0032] the computing device 102 may be configured to detect and differentiate between proximity to the display sensors 114 of the display device 110 from one or more bezel sensors 116 utilized to detect proximity of an object at a bezel 134 of the display device 110).
Cady fails to explicitly disclose the environmental parameter is determined based on at least one of temperature, humidity, an area of the first sensor, and an area of the second sensor. 
However, in a pertinent field of endeavor, Kremin discloses a method of operating an electronic device with an array of sensors, wherein an environmental parameter is determined based on at least one of temperature, humidity, an area of the first sensor, and an area of the second sensor (Col. 5: For example, a capacitance-sensing sensing layer increases a measured capacitance proportional to increased touch area).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to apply Kremin 's operation method to Cady‘s electronic device, and “enables the sensing electronics to report additional information in response to a press”, as revealed by Kremin in abstract. 

As to claims 9-10 and 12, Cady and Kremin disclose the electronic device operated by the driving method of the present claims as detailed in rejection of claims 3-4 and 6 above, respectively. 
Therefore claims 9-10 and 12 are rejected on the same grounds as claims 3-4 and 6, respectively. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WING H CHOW whose telephone number is (571)272-8873.  The examiner can normally be reached on 8am-5pm PT, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, amr awad can be reached on 5712727764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WING H CHOW/Examiner, Art Unit 2621